Citation Nr: 0809705	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-26 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from October 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 
previously assigned 50 percent evaluation for PTSD.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD is 
manifested by depression, anger, irritability, nightmares, 
anxiety, social isolation, avoidance, memory loss, 
flashbacks, hallucinations, panic attacks, suicidal 
ideations, and sleep impairment, with assigned Global 
Assessment of Functioning (GAF) scores of 42, 43, 44, 45, 46, 
50, 55, and 58.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Codes 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA issued VCAA notice letters in August 
2004, August 2005, and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, and requested that he submit any 
evidence in his possession pertaining to the claim.  The 
March 2006 letter also informed the veteran of the law 
pertaining to assignment of a disability rating and/or 
effective date in the event of an award of benefits.

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice to the appellant.  See Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.   The claimant demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claims.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

The veteran has also been informed of what was needed to 
achieve higher schedular evaluations.  The March 2006 notice 
informed the veteran of the type of evidence necessary to 
achieve a higher evaluation.  Moreover, although the March 
2006 above notice did not set forth the relevant diagnostic 
codes (DC) for the disability at issue, this is found to be 
harmless error.  Indeed, the July 2005 statement of the case 
included such information, and included a description of the 
rating formula for all possible schedular ratings under those 
diagnostic codes.  As such, the failure to include such 
notice in the VCAA letters did not prejudice the veteran here 
as has been fully informed of what type of evidence needed to 
achieve higher schedular evaluations for the service-
connected disability on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ's adjudication of the claim. However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured the error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See, Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 pertain to PTSD.  Under this code, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).


Legal Analysis

The veteran asserts that an evaluation in excess of 50 
percent is warranted for his service-connected PTSD.  
However, the Board finds that symptoms commensurate with the 
criteria for the next higher evaluation, a 70 percent rating, 
are not shown by the record.  In this regard, the record 
establishes that between 2003 and 2006, the veteran's mental 
health was evaluated on numerous occasions, including during 
VA outpatient treatment and on VA examination for 
compensation and pension purposes.

During this time examiners described the veteran's personal 
hygiene as adequate, clean, neat, and well groomed.  
Examiners also reported that the veteran was alert and 
oriented to time, person, place, had clear, linear goal-
oriented thought processes, and good insight and judgment.  
The examiner from the veteran's September 2006 VA examination 
also reported that the veteran had somewhat slow speech, but 
that it lacked irrelevancies or illogicalities. 

However, during this time, the veteran complained of 
experiencing depression, anxiety, sleep impairment, 
difficulty concentrating, nightmares, flashbacks, 
hallucinations, social isolation, alienation, avoidance, 
anger, irritability, and short and long memory loss.  He also 
indicated that he had experienced frequent suicidal ideations 
but had no intent.  In fact, on his September 2004 VA 
examination, the examiner wrote that "the concern over 
attempts beyond ideation were negated."  Moreover, the 
veteran, on his September 2006 VA examination, in reference 
to committing suicide, stated that "I can't do that to my 
family."  

With respect to occupational functioning, the record reflects 
that the veteran has worked as a heavy equipment mechanic 
with the same employer for more than twenty five years.  
However, the veteran has reported that he experienced 
difficulty when working around a lot of people and preferred 
to work by himself.  The veteran has also reported that he 
has experienced anxiety and a lot of his anger and 
irritability while at work, but that he was usually able to 
manage it by isolating himself or leaving to go take a walk 
and cool off.  In support of the veteran's contentions as to 
his difficulty at work is an October 2005 statement submitted 
by one of the veteran's co-workers, who attested to the 
veteran's temper and anger at work and the veteran's 
preference to keep to himself.   The veteran's employer, in 
an August 2005 statement indicated that the veteran had been 
an excellent worker, but that he had an anger problem, 
preferred to work by himself, was not comfortable working 
around people, and had a lack of concentration.  According to 
the employer, "There have been times where [the veteran] has 
to be reminded by myself or by coworkers on what exactly has 
to be done on certain vehicles.  I often have to recheck his 
work to make sure that he has completed the task correctly or 
whether he has forgotten to perform a particular service to 
the vehicle." However, the record also reflects that despite 
such issues at his place of employment that the veteran, in 
an August 2005 and an August 2006 treatment record, indicated 
that he had been placed in a supervisor/ mentor role.

With respect to social functioning, the record reflects that 
the veteran has been married to his wife since he was in 
Vietnam, is the father of three adult sons, and has three 
grandchildren.  On VA examination in October 2003 the 
veteran's wife reported that the veteran did not communicate 
and had some relationship problems with his sons.  On VA 
examination in September 2004, the examiner summarized that 
the veteran's current psychosocial functionary status would 
at best be considered minimal, and, at worst, would create a 
resulted barrier towards acceptable social performance.  The 
veteran was described as completely avoidant and isolated.  
However, a January 2006 treatment record reflects the veteran 
indicated that he had been able to spend more time with his 
family and was able to more tolerate people (family) visiting 
his house.  Moreover, on VA examination in September 2006, 
veteran reported that he was "quite close with his wife" 
and that she understood him and that he was able to function 
as a husband and dad.  The examiner reported that the veteran 
was quite close to his immediate family.  The veteran also 
indicated that he did not have any social relationships and 
that he kept himself busy with puttering around the house 
and, in season, going hunting with his sons.

The record also establishes that between 2004 and 2006, 
examiners assigned the veteran's symptomology GAF scores of 
42, 43, 44, 45, 46, 50, 55, and 58.  The Board notes that 
these reported GAF scores reflect moderate to serious 
symptomology.

The Board, in weighing the evidence of record, finds that, 
throughout the rating period on appeal, the veteran's overall 
disability picture, as evidenced by the clinical findings 
outlined above, and his GAF scores, demonstrate no more than 
moderate to serious symptoms, and is most reflective of the 
currently assigned 50 percent evaluation.

The Board notes that the veteran's current disability does 
not warrant an evaluation greater than 50 percent for this 
period as it does not more nearly approximate the criteria 
required under Diagnostic Code 9411 for the next higher, 70 
percent evaluation.  Indeed, as stated above the veteran's 
personal hygiene has been described as adequate, clean, neat, 
and well-groomed.  Further, the evidence does not demonstrate 
that the veteran has experienced spatial disorientation or 
had obsessional rituals that interfered with routine 
activities.  

The Board observes that the record reflects that the veteran 
has consistently reported suicidal ideations.  However, as 
discussed above the veteran has reported that he does not 
have any suicidal intent and that the September 2006 VA 
examiner indicated that "the concern over attempts beyond 
ideation were negated."  Further, the evidence does not 
demonstrate that the veteran displays impaired impulse 
control.  The Board acknowledges that the veteran has 
indicated that he has problems with anger and irritability.  
However, on VA examination in September 2004, he stated that 
his anger manifestations had been controlled.  Further, as 
also discussed above, the veteran has indicated that while at 
work he was usually able to manage his anger and irritability 
by isolating himself or leaving to take a walk and to cool 
off.
 
Additionally, although the record demonstrates that the 
veteran experiences occasional panic attacks and depression, 
it does not establish that such conditions affect his ability 
to function independently, appropriately, or effectively.  
Further, although the record demonstrates that the veteran 
has limited social interaction, he has been able to maintain 
a close relationship with his wife, children, and 
grandchildren.  Moreover, although he preferred to not work 
around others, the record reflects that he has been able to 
maintain full-time employment with the same employer, who 
indicated that he was an excellent worker, for over 25 years, 
including in a supervisory/mentor capacity.

Therefore, in light of the clinical findings of record, the 
Board concludes that any   social and occupational impairment 
that the veteran experiences is contemplated in the currently 
assigned 50 percent evaluation.  Accordingly, because the 
veteran's disability picture does not more closely 
approximate the criteria for a 70 percent evaluation, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for PTSD.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).

ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


